DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/30/2020 for application number 16/777,472. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 19 are presented for examination.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Drawings
Examiner contends that the drawings filed 1/30/2020 are acceptable for examination proceedings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,552,170. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. Claim 1 of patent 10,552,170 include all the limitations of the instant claim 1 and therefore anticipates the instant claim. All features of instant dependent claims 2-9 are covered by claims 1-6 of patent 10,552,170 and are therefore rejected accordingly. The other independent claim 12 of the instant application and its corresponding dependent claims are rejected under the same rationale and are also covered by claims 1-6 of patent 10,552,170. Comparisons of claims are shown in the following table.
Instant Application 16/777,472
USPAT 10,552,170
1. A non-transitory computer-readable storage medium having stored thereon computer-readable instructions that, when executed by a first computer system, cause the first computer system to: store an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system of a serviceable medical facility imaging equipment; and store a secured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to: upload a portion of the secured software-implemented suite of diagnostic tools and utilities into a memory of the second computer system, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment; and load in the serviceable medical facility imaging equipment a system software for performing operations, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system removes or uninstalls itself and restores the second computer system back to original equipment manufacturer standards after the system software is loaded. 

store an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system of a serviceable medical facility imaging equipment to read logs, read a bill of materials, provide a teletype network function, eject USB, and deactivate itself; and store a secured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to: interpret a key file received from an external source, pload a portion of the secured software-implemented suite of diagnostic tools and utilities into a memory of the second computer system based on the key file, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment to enable a hardware replacement component to be recognized and activated after physical installation of the hardware replacement component in the serviceable medical facility imaging equipment; and load in the serviceable medical facility imaging equipment a system software of the hardware replacement component for the hardware replacement component to perform properly, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system removes or uninstalls itself and restores the second computer system back to original equipment manufacturer standards when installation of the system software in the hardware replacement component is complete.

1… a secured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to: interpret a key file received from an external source…

1… wherein the key file is representative of functions of the secured software-implemented suite of diagnostic tools and utilities
4. The non-transitory computer-readable storage medium of claim 2, wherein the first computer system utilizes the key file to determine which functions of the secured software-implemented suite of diagnostic tools and utilities to employ.
1… the key file is utilized by the first computer system to determine which functions of the secured software-implemented suite of diagnostic tools and utilities to employ;
5. The non-transitory computer-readable storage medium of claim 1, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities enables a hardware replacement component to be recognized and activated after physical installation of the hardware replacement component in the serviceable medical facility imaging equipment.
1…wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment to enable a hardware replacement component to be recognized and activated after physical installation of the hardware replacement component in the serviceable medical facility imaging equipment
6. The non-transitory computer-readable storage medium of claim 5, wherein the hardware replacement component has a different revision number than a replaced hardware component.
5. The non-transitory computer-readable storage medium of claim 3, wherein the hardware replacement component has a different revision number than a replaced hardware component.
7. The non-transitory computer-readable storage medium of claim 5, wherein enabling the hardware replacement component in the serviceable medical facility imaging equipment to be recognized and activated includes updating a system configuration of the hardware replacement component.
6. The non-transitory computer-readable storage medium of claim 5, wherein enabling the hardware replacement component in the serviceable medical facility imaging equipment to be recognized and activated includes updating a system configuration of the hardware replacement component.
8. The non-transitory computer-readable storage medium of claim 1, wherein the unsecured software-implemented suite of diagnostic tools and utilities, when executed by the first computer system, causes the first computer system to read logs, read a bill of materials, provide a teletype network function, eject USB, and deactivate itself.
1… an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system of a serviceable medical facility imaging equipment to read logs, read a bill of materials, provide a teletype network function, eject USB, and deactivate itself

2. The non-transitory computer-readable storage medium of claim 1, wherein the first computer system includes a communication circuit configured to communicate with the external source to receive the key file.
10. The non-transitory computer-readable storage medium of claim 9, wherein the secured software-implemented suite of diagnostic tools and utilities causes the first computer system to: receive the key file.
3. The non-transitory computer-readable storage medium of claim 1, wherein the secured software-implemented suite of diagnostic tools and utilities causes the first computer system to: receive the key file.
11. The non-transitory computer-readable storage medium of claim 9, wherein receiving the key file is contingent upon a license.
4. The non-transitory computer-readable storage medium of claim 3, wherein obtaining the key file is contingent upon a license.
12. A method, comprising: storing an unsecured software-implemented suite of diagnostic tools and utilities and a secured software-implemented suite of diagnostic tools and utilities in a first computer system; when the unsecured software-implemented suite of diagnostic tools and utilities is executed by the first computer system, causing the first computer system to communicate with a second computer system of a serviceable medical facility imaging equipment; when he secured software-implemented suite of diagnostic tools and utilities is executed by the first computer system, causing the first computer system to: upload a portion of the secured software-implemented suite of diagnostic tools and utilities into a memory of the second computer system, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment; and load in the serviceable medical facility imaging equipment a system software for performing operations, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system removes or uninstalls itself and restores the second computer system back to original equipment manufacturer standards after the system software is loaded. 

store an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system of a serviceable medical facility imaging equipment to read logs, read a bill of materials, provide a teletype network function, eject USB, and deactivate itself; and store a secured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to: interpret a key file received from an external source, wherein the key file is representative of functions of the secured software-implemented suite of diagnostic tools and utilities and the key file is utilized by the first computer system to determine which functions of the secured software-implemented suite of diagnostic tools and utilities to employ; upload a portion of the secured software-implemented suite of diagnostic tools and utilities into a memory of the second computer system based on the key file, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment to enable a hardware replacement component to be recognized and activated after physical installation of the hardware replacement component in the serviceable medical facility imaging equipment; and load in the serviceable medical facility imaging equipment a system software of the hardware replacement component for the hardware replacement component to perform properly, wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system removes or uninstalls itself and restores the second computer system back to original equipment manufacturer standards when installation of the system software in the hardware replacement component is complete.

1… a secured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to: interpret a key file received from an external source…
14. The method of claim 13, wherein the key file is representative of functions of the secured software-implemented suite of diagnostic tools and utilities.
1… wherein the key file is representative of functions of the secured software-implemented suite of diagnostic tools and utilities
15. The method of claim 13, comprising: using, by the first computer system, the key file to determine which functions of the secured software-implemented suite of diagnostic tools and utilities to employ.
1… the key file is utilized by the first computer system to determine which functions of the secured software-implemented suite of diagnostic tools and utilities to employ;

1…wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment to enable a hardware replacement component to be recognized and activated after physical installation of the hardware replacement component in the serviceable medical facility imaging equipment
17. The method of claim 16, wherein the hardware replacement component has a different revision number than a replaced hardware component.
5. The non-transitory computer-readable storage medium of claim 3, wherein the hardware replacement component has a different revision number than a replaced hardware component.
18. The method of claim 16, wherein enabling the hardware replacement component in the serviceable medical facility imaging equipment to be recognized and activated includes updating a system configuration of the hardware replacement component.
6. The non-transitory computer-readable storage medium of claim 5, wherein enabling the hardware replacement component in the serviceable medical facility imaging equipment to be recognized and activated includes updating a system configuration of the hardware replacement component.
19. The method of claim 12, comprising: when the unsecured software-implemented suite of diagnostic tools and utilities is executed by the first computer system, causing the first computer system to read logs, read a bill of materials, provide a teletype network function, eject USB, and deactivate itself.
1… an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system of a serviceable medical facility imaging equipment to read logs, read a bill of materials, provide a teletype network function, eject USB, and deactivate itself


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (hereinafter as Ruutu) PGPUB 2013/0109323, and further in view of Bandakka et al. (hereinafter as Bandakka) PGPUB 2013/0125107.
As per claim 1, Ruutu teach a non-transitory computer-readable storage medium having stored thereon computer-readable instructions that, when executed by a first computer system [FIG. 6 device 600], cause the first computer system to: 
store an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system [FIG. 6 electronic device 2a] [0052: (applications on device 600 that allow for wireless communication or side-loading is unsecured utilities)]; and 
store a secured software-implemented suite of diagnostic tools and utilities [0052: (flashing event and firmware update to be sent; firmware update is secured utilities)] that, when executed by the first computer system, cause the first computer system to: 
[0052, 0133: (instruction can be transmitted to memory), and 0136-0138: (transfer of data via WLAN)]; and 
load in the serviceable medical facility imaging equipment a system software for performing operations [0138: (installs software/firmware)], wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system removes or uninstalls itself [0139: (after software/firmware has been installed, it is desirable to delete the received data)] and restores the second computer system back to original equipment manufacturer standards after the system software is loaded [0035, 0039, and 0042: (firmware is provided from the manufacturer, and therefore after the installation of the firmware, the system will be under original equipment manufacturer standards)].

	Ruutu does not teach the second computer system is of a serviceable medical facility imaging equipment; and wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment. Ruutu does not indicate when the installation of the received firmware occurs, and Ruutu does not indicate that the electronic device 2a is part of a medical device. 
	Bandakka teaches a computing device (server) providing a firmware update to a client computing device. Bandakka is therefore similar to Ruutu because they both teach providing firmware to a computing device. Bandakka further teaches the second [0029: (client device is to carry out a specific medical application for diagnosis or treatment of a patient)]; and wherein the uploaded portion of the secured software-implemented suite of diagnostic tools and utilities in the second computer system is run upon booting up of the second computer system in the serviceable medical facility imaging equipment [0055-0056: (server transmits firmware update to client device during boot of client device, and client device loads the firmware update during boot)]. Bandakka shows that firmware updates are performed during a boot sequence.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandakka’s teachings of applying the firmware update during booting and using the Ruutu’s electronic device in a medical setting. One of ordinary skill in the art would have been motivated to apply the firmware update during booting in Ruutu because it is before any firmware has loaded, and trying to apply a firmware update when a previous firmware version has already loaded would require a restart to install the update during booting. One of ordinary skill in the art would further be motivated to use Ruutu’s electronic device in a medical setting because it would help and assist medical staff and patients.

As per claim 2, Ruutu and Bandakka teach the non-transitory computer-readable storage medium of claim 1,  wherein the secured software-implemented suite of diagnostic tools and utilities, when executed by the first computer system, causes the first computer system to interpret a key file received from an external source [Ruutu 0035: (authorities may be provided with master key to perform flashing); and 0109: 
As per claim 4, Ruutu and Bandakka teach the non-transitory computer-readable storage medium of claim 2, wherein the first computer system utilizes the key file to determine which functions of the secured software-implemented suite of diagnostic tools and utilities to employ [Ruutu 0035 and 0109: (key is utilized to perform firmware flashing)].

Claim 12 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (hereinafter as Ruutu) PGPUB 2013/0109323 in view of Bandakka et al. (hereinafter as Bandakka) PGPUB 2013/0125107, and further in view of Reus et al. (hereinafter as Reus)1 PGPUB 2009/0252325.
As per claim 3, Ruutu and Bandakka teach the non-transitory computer-readable storage medium of claim 2.

Reus teaches a method of performing a software update upon reception of a key. Reus is therefore similar to Ruutu and Bandakka in that they perform firmware/software upgrades in response to receiving a key. Reus further teaches wherein the key file is representative of functions of the secured software-implemented suite of diagnostic tools and utilities [0008 and 0068: different keys may be received and used to decrypt different contents (different keys may be provided to give different access to programs, and thus the key is representative of the programs); and 0024: (key provided by data center remotely, i.e. external source)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Reus’s teachings of externally providing a key for running specific applications including firmware updates in Ruutu and Bandakka. One of ordinary skill in the art would have been motivated to do so because it prevents attacks from hackers [Reus 0019].
Claim 14 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.


Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (hereinafter as Ruutu) PGPUB 2013/0109323 in view of Bandakka et al. (hereinafter as Bandakka) PGPUB 2013/0125107, and further in view of Linberg1.
As per claim 8, Ruutu and Bandakka teach the non-transitory computer-readable storage medium of claim 1.
Ruutu and Bandakka do not teach wherein the unsecured software-implemented suite of diagnostic tools and utilities, when executed by the first computer system, causes the first computer system to read logs, read a bill of materials, provide a teletype network function, eject USB, and deactivate itself.
	Linberg teaches a medical device and the upgrading of software or firmware on the medical device. Linberg is therefore similar to Ruutu and Bandakka. Linberg further teaches wherein the unsecured software-implemented suite of diagnostic tools and utilities [0045: (unprotected software that doesn’t require a password to be executed, like the OS and basic functions of the OS is stored on the programmer)], when executed by the first computer system, causes the first computer system [FIG. 4 programmer 20] to read logs [0030 and 0041: a review of usage logs], provide a teletype network function [0045: Telnet is used to wirelessly access data center 62 and (Telnet is in various OS) and claim 14], and deactivate itself [0070, 0073, 0075-0077: (software for terminating a session, which does not require a password for the terminating to be performed; neither of these features require a password or key to be performed and are thus unsecured)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Linberg’s teachings of reading logs, providing a teletype network function, and deactivating itself in Ruutu and Bandakka. One of ordinary skill in the art would have been motivated to provide such functions in Ruutu 
	Ruutu, Bandakka, and Linberg do not teach read a bill of materials and eject USB. 
However, ejecting USB in a computer is a well-known function in operating systems to safely remove hardware. The programmer computer in Linberg that interfaces between the data center and the IMD would have this common software function for ejecting USB in other to safely remove USB devices that may be attached to the programmer computer. One of ordinary skill in the art would be motivated to have such function in Ruutu, Bandakka, and Linberg to protect contents of USB devices connected to Ruutu, Bandakka, and Linberg computer. In addition, reading information of any kind (including bill of materials) from a computer is a well-known function of a computer as long as the computer contains that information. One of ordinary skill in the art would have been motivated to store a bill of materials in a medical device because it would allow a user or provider to quickly look up medical equipment needed for a patient.

As per claim 9, Ruutu and Bandakka teach the non-transitory computer-readable storage medium of claim 1.
Ruutu and Bandakka do not explicitly teach wherein the first computer system includes a communication circuit configured to communicate with an external source to receive a key file.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Linberg’s teachings of a communication circuit to receive the key file from an external source in Ruutu and Bandakka. One of ordinary skill in the art would have been motivated to provide such teachings in Ruutu and Bandakka computing device 600 because it describes the details on how a key can be received to be used for the software/firmware upgrade.
As per claim 10, Ruutu, Bandakka, and Linberg teach the non-transitory computer-readable storage medium of claim 9, wherein the secured software-implemented suite of diagnostic tools and utilities causes the first computer system to: receive the key file [Linberg 0061 and 0070: (a connection between programmer 20 and remote data center 62 is made upon verifying a means of identification or password (i.e. key file), and this connection for communicating the means of identification/password is made using a communication circuit)].

Claim 19 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (hereinafter as Ruutu) PGPUB 2013/0109323 in view of Bandakka et al. (hereinafter as Bandakka) PGPUB 2013/0125107 and Linberg PGPUB 2002/0095196, and further in view of Kopperschmidt et al. (hereinafter as Kopperschmidt)1  PGPUB 2013/0345623.
As per claim 11, Ruutu, Bandakka, and Linberg teach the non-transitory computer-readable storage medium of claim 9.
Ruutu, Bandakka, and Linberg do not teach wherein receiving the key file is contingent upon a license.
Kopperschmidt teaches a method for performing an update on a medical device from a remote device with the assistance of a portable device. Thus Kopperschmidt is similar to Ruutu, Bandakka, and Linberg in that they perform an update from another server/computer. Kopperschmidt further teaches wherein the obtaining the key file is contingent upon a license [0029-0030: when software installed is determined to be properly licensed and paid for, software provider generates a key for the user to unlock the software].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kopperschmidt’s teaching of verifying a license before providing a key to software update in Ruutu, Bandakka, and Linberg. One of .


Allowable Subject Matter
Claims 5-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a Terminal Disclaimer is filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Boldon (PGPUB 2004/0120001) teaches performing a temporary firmware upgrade to execute a function and reverting to original firmware after execution of the function.
Kim (PGPUB 2013/0055230) teaches a first program that invokes a second program to be installed, and then deleting the first program afterwards [0068].
NPL “How to: Manually Update Your Nexus 7…” teaches side-loading firmware into a mobile device using another computing device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited prior art in the IDS submitted on 1/30/2020.